     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 KATHLEEN HOLLAND, et al.,                   )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )     CASE NO. 2:19-CV-787-WKW
                                             )               [WO]
 ETHICON, INC., et al.,                      )
                                             )
               Defendants.                   )

                   MEMORANDUM OPINION AND ORDER

      On October 2, 2020, Kathleen Holland and Michael Holland (“Plaintiffs”)

filed an amended complaint against Ethicon, Inc. and Johnson & Johnson

(“Defendants”). (Doc. # 75.) Plaintiffs allege that this “is a medical device tort

action . . . arising out of the negligence, breach of warranty, strict liability, deceptive

trade practices and wantonness of the Defendants in their design, manufacture,

promotion, marketing, labeling, warning, distribution, sale and/or provision of

incomplete, inaccurate information related to their transvaginal mesh products.”

(Doc. # 75, at 1.) In their amended complaint, Plaintiffs bring the following claims

against Defendants: (1) failure to warn; (2) defective design; (3) negligence; (4)

negligent misrepresentation; (5) negligent infliction of emotional distress; (6) breach

of express warranty; (7) breach of implied warranty; (8) violations of the Alabama
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 2 of 7




Deceptive Trade Practices Act; (9) unjust enrichment; (10) wantonness; (11)

punitive damages; and (12) loss of consortium.

      Before the court is Ethicon, Inc.’s and Johnson & Johnson’s (collectively

“Defendants”) Motion to Dismiss pursuant to Federal Rules of Civil Procedure

12(b)(6), 12(e), and (9)(b). (Doc. # 76.) Plaintiffs oppose Defendants’ motion to

dismiss. (Doc. # 77.) For the reasons to follow, Defendants’ motion is due to be

granted in part and denied in part.

      First, Plaintiffs concede their negligent infliction of emotional distress claim,

acknowledging that Alabama law does not permit such a claim as an independent

cause of action. (Doc. # 77, at 16); see also AALAR, Ltd., Inc. v. Francis, 716 So.

2d 1141, 1144 (Ala. 1998) (explaining that “negligently causing emotional distress

is not an independent tort in Alabama but, rather, that it is part and parcel of the

traditional tort of negligence”).     Accordingly, Defendants’ motion to dismiss

Plaintiffs’ negligent infliction of emotional distress claim is due to be granted.

      Second, Defendants argue that the entirety of Plaintiffs’ amended complaint

should be dismissed without prejudice because it qualifies as a shotgun pleading.

(Doc. # 76, at 6.) Defendants’ only argument is that “Plaintiffs incorporate by

reference the facts of the preceding paragraphs in each count of the Amended

Complaint,” leaving them “to parse the allegations of the entire Amended Complaint

to locate the operative facts that may relate to Plaintiffs’ claims.” (Doc. # 76, at 7.)


                                           2
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 3 of 7




Defendants’ argument is unavailing.

      True, Plaintiffs’ amended complaint does “reallege and incorporate by

reference every allegation” of the pleading into each count “as if each were set forth

fully and completely herein.” (Doc. # 75, at 12); see also Weiland v. Palm Beach

Cnty. Sheriff’s Off., 792 F.3d 1313, 1321 (11th Cir. 2015) (explaining that in some

shotgun complaints, “each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before and the last count to be

a combination of the entire complaint”).

      However, Plaintiffs clearly label the factual allegations in paragraphs fifteen

through fifty-three of the amended complaint as “common facts.” (Doc. # 75, at 4.)

Plaintiffs then subdivide the common facts into two discrete subsections: (1) “Stress

Urinary Incontinence and Pelvic Organ Prolapse”; and (2) “Plaintiff’s Medical

History and Experience.” (Doc. # 75, at 4, 7.) Moreover, under each count in the

amended complaint, Plaintiffs provide additional specific allegations supporting the

particular cause of action. (See, e.g., Doc. # 75, at 12–13 (listing specific subjects

on which Defendants failed to provide adequate warning).) Plaintiffs’ careful

tailoring of their amended complaint demonstrates that “this is not a situation where

a failure to more precisely parcel out and identify the facts relevant to each claim

materially increased the burden of understanding the factual allegations underlying

each count.” Weiland, 792 F.3d at 1324. Indeed, Defendants apparently understand


                                           3
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 4 of 7




the factual allegations supporting each count as evidenced by their filing of a motion

to dismiss for failure to state a claim. Simply put, Plaintiffs’ amended complaint

provides Defendants “adequate notice of the claims against them and grounds upon

which each claim rests.” Id. at 1323 (footnote omitted). Thus, Defendants’ motion

for a more definite statement is due to be denied.

      Third,    Defendants     assert   that   “Plaintiffs’   claim    for   negligent

misrepresentation fails to satisfy Rule 9(b)’s heightened pleading requirement.”

(Doc. # 76, at 15.)        Specifically, Defendants contend that the negligent

misrepresentation claim “is based on the generalized assertion that Defendants

misrepresented the safety and efficacy of” the medical devices at issue, yet Plaintiffs

fail to “identify the person who made any alleged misrepresentation . . . .” (Doc. #

76, at 15.) Defendants’ argument is sound.

       Plaintiffs’ negligent misrepresentation claim sounds in fraud under Alabama

law. See Bryant Bank v. Talmage Kirkland & Co., Inc., 155 So. 3d 231, 235 (Ala.

2014) (“A negligent misrepresentation constitutes legal fraud.”). Thus, the claim is

subject to Rule 9(b)’s heightened pleading requirements. See Grubbs v. Medtronic,

Inc., No. 2:18-cv-01468-AKK, 2019 WL 3288263, at *5 (N.D. Ala. July 22, 2019)

(finding that Rule 9(b)’s heightened pleading requirement applied to the plaintiff’s

negligent misrepresentation claim brought under Alabama law). Under Rule 9(b),

“a party must state with particularity the circumstances constituting fraud or


                                          4
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 5 of 7




mistake.” Fed. R. Civ. P. 9(b). And the Eleventh Circuit has held “that pursuant to

Rule 9(b), a plaintiff must allege:     (1) the precise statements, documents, or

misrepresentations made; (2) the time, place, and person responsible for the

statement; (3) the content and manner in which these statements misled the

Plaintiffs; and (4) what the defendants gained by the alleged fraud.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010) (cleaned up).

      Here, Plaintiffs allege that “Defendants negligently misrepresented the Pelvic

Mesh Products’ high risk of unreasonable, dangerous, [and] adverse side effects.”

(Doc. # 75, at 26.) Plaintiffs further allege that Defendants represented “that their

Pelvic Mesh Products . . . had/have no serious side effects different from older

generations of similar products and/or procedures to Plaintiff, Plaintiff’s physicians,

and the medical and healthcare community.” (Doc. # 75, at 26.) These general

allegations do not detail the “precise” negligent misrepresentations made nor do they

shed light on “the time, place, and person responsible for the” negligent

misrepresentations. Am. Dental Ass’n, 605 F.3d at 1291. Absent a greater degree

of specificity, Plaintiffs’ allegations related to their negligent misrepresentation

claim fail to satisfy Rule 9(b)’s heightened pleading requirement. See Merino v.

Ethicon Inc., No. 20-25308-CIV-ALTONAGA/Torres, 2021 WL 1749967, at *11

(S.D. Fla. May 4, 2021) (finding that the plaintiff’s negligent misrepresentation

claim failed to satisfy Rule 9(b)’s heightened pleading standard because the


                                          5
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 6 of 7




plaintiff’s allegations did “not detail the who, what, when, where, and how” of the

fraud she alleged). Accordingly, Plaintiffs’ negligent misrepresentation claim is due

to be dismissed without prejudice.

      Fourth, and finally, Defendants seek to dismiss Plaintiffs’ failure to warn,

defective design, negligence, breach of express warranty, and unjust enrichment

claims pursuant to Rule 12(b)(6). Having evaluated these claims in light of the

parties’ arguments and the legal standard on a motion to dismiss under Rule 12(b)(6),

see, e.g., Ashcroft v. Iqbal, 556 U.S. 662 (2009), Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2008), the court concludes that Defendants’ motion is due to be denied.

      Accordingly, it is ORDERED as follows:

      (1)    Defendants’ motion to dismiss (Doc. # 76) is GRANTED as it relates

to Plaintiffs’ negligent infliction of emotional distress claim, and this claim is

DISMISSED with prejudice.

      (2)    Defendants’ motion for a more definite statement (Doc. # 76) is

DENIED.

      (3)    Defendants’ motion to dismiss (Doc. # 76) is GRANTED as it relates

to Plaintiffs’ negligent misrepresentation claim, and this claim is DISMISSED

without prejudice. Concerning the negligent misrepresentation claim, Plaintiffs are

granted leave to and including August 19, 2021, to file an amended complaint,

pursuant to Federal Rule of Civil Procedure 15(a)(2), that complies with the pleading


                                         6
     Case 2:19-cv-00787-WKW-JTA Document 79 Filed 08/05/21 Page 7 of 7




requirements of Federal Rule of Civil Procedure 9(b).

      (4)    Defendants’ motion to dismiss (Doc. # 76) is DENIED as it relates to

Plaintiffs’ failure to warn, defective design, negligence, breach of express warranty,

and unjust enrichment claims.

      DONE this 5th day of August, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          7
